CAUSE NO 01-15-00066-CV
                                            FILED IN
                                       1STCOURT OFAPPEALS
                                         HOUSTON TEXAS


                                         FEB - 2 Z015
                 IN THE
                                    CHRISTOWEfkA.J'RINE
       FIRST COURT OF APPEALS
                                   CLERK X=-
        HARRIS COUNTY TEXAS




    PATRICK OLAJIDE AKINWAMIDE

              APPELLANT

                      V

TRANSPORTATION INSURANCE COMPANY

    CNA INSURANCE COMPANY AND

  AUTOMATIC DATA PROCESSING INC.

              APPELLEES



    FROM THE 80th DISTRICT COURT
      OF HARRIS COUNTY, TEXAS


REQUEST FOR COURT REPORTER'S RECORD



      PATRICK OLAJIDE AKEVWAMIDE, PROSE
      2151 SOUTH KIRKWOOD ROAD, #295
      HOUSTON, TEXAS 77077
      (832)620-9345
Michelle C. Tucker or Substitute

Official Court Reporter
80* District Court
201 Caroline, Room 915
Harris County Civil Courthouse
Houston, Texas 77002


               REQUEST FOR COURT REPORTER'S RECORD


      Subsequent to my request of November 25* 2014 for the Court Reporter's
Record ofthe hearing of October 24,2014 in Cause No. 97-48526 to be prepared,
certified and filed with the First Court ofAppeals, Appellant again requests the 80th
District Court's Court Reporter at the time of the hearing to prepare a complete record
of the hearing, certified, and file the recordwith the FirstCourt ofAppeals, CaseNo,
01-15-00066CV.

      Appellant's Briefis due on or about February 20,2015 and Appellant will need
the Court Reporter's Record for his brief.
      Thank yojiiof your cooperation in this matter.


Patrick Olajide Akinwamide, Pro Se
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                           CERTD7ICATE OF SERVICE




      I certify that a true and correct copy ofthe forgoing instrument was dehvered
via certified mail, return receipt requested or hand dehvered to all counsels ofrecord
on this the 2^ day ofFebruary 2015.


Michelle C. Tucker or Substitute

Official Court Reporter
80th District Court
201 Caroline, Room 915
Harris County Civil Courthouse
Houston, Texas 77002



Mr. Jeffrey L. Diamond
TX Bat No. 058025000

1010 San Jacinto Street

Houston, Texas 77002
Attorney of Record for Transportation Insurance Company, CNA msurance Company
and Automatic Data Processing Inc.




Patrick Olajide Akinwamide, Pro Se
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345